UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4212



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAWRENCE SOLIN, a/k/a Martin Scott, a/k/a
Martin Steele, a/k/a John Jordan, a/k/a Carl
Sinclair, a/k/a James Baldwin, a/k/a Wade
Carter,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00263-WLO)


Submitted: September 26, 2006             Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, L. Patrick Auld, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lawrence    Solin     appeals      from     his     thirty-six      month

sentence, imposed pursuant to his guilty plea to mail fraud.                      On

appeal, he contends that his sentence was unreasonable because the

district court did not properly consider certain factors, including

his age, his health, his lack of a criminal background, and the

needs of his son.     After consideration of the briefs and record on

appeal, we affirm.

           This   court   will       affirm   a     sentence    if   it   is     both

reasonable and within the statutorily prescribed range.                     United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005); see also

United States v. Green, 436 F.3d 449, 457 (4th Cir.) (stating a

sentence imposed within a properly calculated guideline range is

presumptively reasonable), cert. denied, 126 S. Ct. 2309 (2006).

Reasonableness review involves both procedural and substantive

components.     United States v. Moreland, 437 F.3d 424, 434 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                    When conducting

reasonableness    scrutiny,     we    note    two    considerations.        First,

although   a   sentence   may    be    procedurally      unreasonable       if   the

district court provides an inadequate statement of reasons or fails

to make a necessary factual finding, a district court need not

“robotically tick” through every relevant factor. United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                  Second, although a

sentence may be substantively unreasonable if the court relies on


                                      - 2 -
an improper factor or rejects policies articulated by Congress or

the   Sentencing     Commission,         see     Moreland,       437    F.3d    at    434,

“excessive weight” may not be given to any one factor.                         See United

States   v.    Hampton,    441    F.3d     284,    288-89    (4th       Cir.     2006).

              Applying    the    above    principles,       we    cannot       find   that

Solin’s sentence was unreasonable.               The district court considered

lengthy argument on the relevant factors, made certain factual

findings in Solin’s favor, and sentenced Solin in the mid-range of

his calculated guideline range.                The court noted the seriousness

and extensive nature of Solin’s crime but also recommended that

Solin be placed in an institution close to his son and delayed his

reporting for several months so that Solin could make arrangements

for his son.         Finding that the court properly considered the

relevant factors and imposed a reasonable sentence, we affirm.                         We

grant Solin’s motion to file a pro se supplemental brief but

conclude      that   it   does    not     provide    a   basis         to   change    our

disposition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         - 3 -